Citation Nr: 1233299	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent from December 27, 2006 to April 22, 2007.

2.  Entitlement to an initial disability rating (evaluation) for PTSD in excess of 50 percent as of August 1, 2007.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, granted service connection for PTSD and assigned a 30 percent initial disability rating, effective December 27, 2006, a 100 percent disability rating, effective April 23, 2007, and a 30 percent initial disability rating, effective August 1, 2007.  As a result, the RO created "staged" ratings of 30 percent for the period from December 27, 2006 to April 22, 2007, 100 percent for the period from April 23, 2007 to July 31, 2007, and 30 percent as of August 1, 2007.  

In a June 2009 rating decision, the RO increased the 30 percent disability rating for PTSD as of August 1, 2007 to 50 percent disabling, effective August 1, 2007.  The Veteran was advised of the June 2009 rating decision, but did not express agreement with the decision or withdraw the appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the 30 percent rating, in effect from December 27, 2006 to April 22, 2007, and the 50 percent disability rating in effect as of August 1, 2007, are not the maximum benefits available for the claim on appeal, this appeal continues for these specified rating periods.  

While generally the different stages of an initial rating appeal may be adjudicated as one initial rating issue on appeal, in this case, because there is competent evidence of record to adjudicate on the merits the question of initial rating for PTSD for the stage from December 27, 2006 to April 22, 2007, and remand is required for further development of evidence in order to adjudicate the initial rating for PTSD for the stage from August 1, 2007, the Board has listed as separate issues on appeal the distinct stages of the initial rating that remain on appeal.  Such bifurcation of a claim generally is within the VA Secretary's discretion.  See Tyrues v. Shinseki, 
23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  While the Board is adjudicating the initial rating appeal as two separate issues, it is doing so to afford the Veteran the benefit of assistance with regard to the stage of the appeal from August 1, 2007.  The Veteran is not prejudiced by the Board's adjudication of the initial rating appeal as two issues on appeal because any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA"). 

In May 2012, the Veteran and his wife testified at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas.  A copy of the hearing transcript is of record.  At the Board hearing, the Veteran's representative contended that the Veteran was unemployable due to service-connected PTSD and impairment related to PTSD; therefore, the issue of entitlement to TDIU is properly before the Board and has been listed on the title page accordingly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  

The issues of entitlement to an initial disability rating for PTSD in excess of 50 percent as of August 1, 2007 and TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issue of an initial disability rating for PTSD in excess of 30 percent for the period from December 27, 2006 to April 22, 2007 has been obtained.

2.  From December 27, 2006 to April 22, 2007, the service-connected PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology. 

3.  From December 27, 2006 to April 22, 2007, the service-connected PTSD was not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to psychiatric symptomatology.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met from December 27, 2006 to April 22, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a February 2007 letter included the type of evidence necessary to establish a disability rating and effective date.  

The Board finds that the VCAA notice requirements have been satisfied by the February 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The claim on appeal arises from the Veteran's disagreement with the initial 30 percent disability rating assigned after the grant of service connection from December 27, 2006 to April 22, 2007.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC  8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  See also 38 C.F.R. § 3.159(b)(3)(i) (there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes VA outpatient treatment records from August 1999 to March 2007, February 2007 statement from the Veteran, May 2012 Board hearing transcript, and February 2007 VA examination report through QTC Medical Services (QTC).  The examiner recorded pertinent examination findings and provided conclusions with supportive rationale.  The Board notes that the QTC examination report is probative with regard to the nature and severity of the service-connected PTSD during the rating period from December 27, 2006 to April 22, 2007.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Rating PTSD from December 27, 2006 to April 22, 2007  

Throughout the pendency of the entire appeal period, the Veteran repeatedly expressed disagreement with the assigned disability ratings for PTSD, to include the 30 percent evaluation from December 27, 2006 to April 22, 2007, and discussed his PTSD symptomatology from 2006 to the present at the most recent May 2012 Board hearing.  As a result, the Board finds the Veteran essentially contends that a higher initial rating for PTSD in excess of 30 percent from December 27, 2006 to April 22, 2007 is warranted.

Pursuant to the rating criteria for mental disorders, the service-connected PTSD has been initially rated at 30 percent disabling under Diagnostic Code 9411 from December 27, 2006 to April 22, 2007.  A 30 percent disability evaluation is assigned with evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

After a full review of the record, the Board finds that, from December 27, 2006 to April 22, 2007, the service-connected PTSD more nearly approximated social impairment with reduced reliability and productivity due to psychiatric symptomatology, thus meeting the criteria for an initial disability rating of 50 percent under Diagnostic Code 9411 for the entire rating period on appeal.  See 38 C.F.R. § 4.130.  

The evidence of record indicates that, at the February 2007 QTC examination, the Veteran's reported symptomatology included frequent nightmares, sleep impairment, and avoidance of backfires, fireworks, war movies, war news, crowds, and participation in activities.  He further noted having great irritability and anger, increased startle response to loud noises, and sitting with his back to the wall and scanning the room.  Following the evaluation, the examiner documented the Veteran's hygiene was a bit less than appropriate, behavior was quite withdrawn, mood was very sad and subdued, concentration was fair, recent and remote memory was fair, thinking processes appeared to be sparse, and speech was slow in rate and low in volume.  The Veteran communicated slowly but effectively and appeared somewhat suspicious during the interview.  The examiner concluded the Veteran suffered from chronic severe PTSD, could care for personal needs but tended to isolate and withdraw from others because of PTSD, and had great difficulty socializing with others because of PTSD.

VA outpatient treatment records show the Veteran's participation in group therapy from September 1999 to November 1999, of which included complaints of sleep impairment, poor concentration, anger, nightmares, and hypervigilance.  A January 2007 record noted the Veteran's complaints of nightmares and positive screening results for severe depression and PTSD.  At a February 2007 PTSD evaluation, the Veteran reported a suicide attempt in 1970, thoughts of wanting to hurt himself after returning from Vietnam, homicidal thoughts, and long history of depression.  The Veteran continued to have upsetting thoughts and dreams about Vietnam, tended to avoid talking to others about Vietnam, felt cut off from others, pessimistic about his future, sleep impairment, irritability, overly alert, easily startled, and not involved in any service organizations.  The examining physician noted the Veteran's appearance was disheveled and social and occupational impairment was related to what he witnessed and experienced while in Vietnam and the effect it has on his life upon returning in 1969.  The Veteran was assessed with chronic PTSD and referred to a VA inpatient PTSD residential program in Waco, Texas.  

A February 2007 statement, via a VA Form 21-4138, from the Veteran noted his bad temper, quick anger, bad dreams and flashbacks from the war, and having a tendency to hurt people when angered.  Most recently at the May 2012 Board hearing, the Veteran testified that alcohol helped with PTSD when he came back because he used to have really bad nightmares and wake up screaming.    

Additionally, the February 2007 QTC examination report, February 2007 VA outpatient PTSD examination report, and February 2007 and March 2007 VA outpatient treatment records documented GAF scores of 45 which denotes serious symptoms or any serious impairment in social functioning.  The Board notes that the classification of the Veteran's level of psychiatric impairment, by words or by a GAF score, are factors for consideration and not determinative of the percentage VA disability rating to be assigned.  See 38 C.F.R. § 4.126(a).  VA's disability percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.

The Board finds the Veteran's and his wife's opinions and reported symptomatology of PTSD for the initial rating period on appeal, as discussed above, provides competent lay in support of the claim on appeal.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or expertise.  Id.  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board finds the February 2007 QTC examination report, VA outpatient treatment records, and assigned GAF scores of 45 provide competent medical evidence in support of the claim on appeal.  VA regulations provide that competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  

After fully considering the lay and medical evidence discussed above, and resolving all reasonable doubt in the Veteran's favor, the Board finds the assignment of a 50 percent disability rating, but no higher, for PTSD is warranted for the initial rating period from December 27, 2006 to April 22, 2007.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board is aware that the symptoms listed under the next-higher evaluation of 70 percent are essentially examples of the type and degree of symptoms for a 70 percent rating, and that the Veteran need not demonstrate those symptoms to warrant such an evaluation.  See Mauerhan, 16 Vet. App. at 436.  The Board finds that the evidence of record that reflects on the rating period from December 27, 2006 to April 22, 2007 does not show the PTSD more nearly approximated the degree of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In fact, the Veteran's degree of occupational impairment was limited by present employment and not getting along with supervisors and coworkers, as noted in the February 2007 QTC examination report.  The Veteran's deficiencies in social impairment were limited to decreased participation in activities or service organizations, hypervigilance, depressed mood, increased startle response, and avoidance of talking to others about Vietnam.  Nonetheless, the Veteran's overall psychiatric disability picture did not exhibit impairment of judgment or abstract thinking, an inability to effectively communicate and understand commands, and consistent objective findings of a neglect of personal appearance and hygiene or impaired speech.  

There are no other diagnostic codes that provide a basis to assign an initial evaluation for psychiatric disorder.  

Extra-Schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected PTSD from December 27, 2006 to April 22, 2007 is specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has more nearly approximated a manifestation of occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology during the appeal period.

The schedular rating criteria specifically include social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria at 38 C.F.R. § 4.130 also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21.  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD from December 27, 2006, to April 22, 2007, and referral for consideration of an extra-schedular evaluation is not warranted.

ORDER

An initial disability rating for PTSD of 50 percent, but no higher, from December 27, 2006 to April 22, 2007, is granted. 


REMAND

Initial Rating for PTSD from August 1, 2007

A remand is required in this case to ensure there is a complete record upon which to decide the remaining issue of an initial disability rating for PTSD in excess of 50 percent for the period as of August 1, 2007.  In this case, the claims file does not include the Veteran's VA inpatient treatment records from June 2010 to August 2010 from a VA facility in Waco, Texas.  In fact, the claims file includes a May 2010 letter confirming the Veteran's admission date in June 2010 to the PTSD Residential Rehabilitation Program (PRRP) in Waco, Texas, and at the May 2012 Board hearing the Veteran's representative asserted that such records may be helpful to the claim on appeal.  Additionally, in a July 2010 statement, via a VA Form 21-4138, the Veteran reported he has been attending a PTSD and substance program once a week at the South Texas Veterans Health Care System in San Antonio, Texas, and indicated on a June 2010 VA Form 21-526b that relevant treatment records are held at the Audie L. Murphy VAMC and Frank M. Tejeda VA clinic.  

Because VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the remaining issue on appeal.  Therefore, these identified records must be retrieved and associated with the other evidence already on file.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


TDIU

VA regulations allow for the assignment of a TDIU rating on a schedular basis when a veteran's schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  When a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2011).  Because the issue of TDIU has been raised by the Veteran's representative at the May 2012 Board hearing and is properly before the Board, the Board is remanding this matter for any necessary development and adjudication by the RO.  See Rice, 22 Vet. App. 447.  

Accordingly, the issues for a higher initial disability rating for PTSD in excess of 50 percent for the period as of August 1, 2007 and the issue of TDIU are REMANDED for the following actions:
	
1.  Obtain and associate with the claims file VA inpatient treatment records from the PTSD PRRP in Waco, Texas from June 2010 to August 2010, and all outstanding VA outpatient treatment records, to include from the South Texas Veterans Health Care System, Audie L. Murphy VAMC and Frank M. Tejeda VA clinic, from August 2007 to the present.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  After completion of the above and any additional development deemed appropriate, the issue for a higher initial disability rating for PTSD in excess of 50 percent as of August 1, 2007 should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

3.  The RO should send the Veteran additional VCAA notice as to the issue of entitlement to TDIU and conduct any necessary development, and adjudicate this issue.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


